                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

PHILLIP L. YANKEN,

                     Plaintiff,                        7:19-CV-5002

vs.                                                    JUDGMENT

WAL-MART STORES, INC.,

                     Defendant.

      On the parties' stipulation of dismissal with prejudice (filing 22), this
case is dismissed with prejudice, with each party to pay their own costs and
attorney's fees.


      Dated this 5th day of November, 2019.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
